Exhibit 4.A SOUTHERN NATURAL GAS COMPANY as Issuer and WILMINGTON TRUST COMPANY as Original Trustee and THE BANK OF NEW YORK TRUST COMPANY, N.A. as Series Trustee FIFTH SUPPLEMENTAL INDENTURE Dated as of October 15, 2007 To INDENTURE Dated as of June 1, 1987 TABLE OF CONTENTS Page ARTICLE 1 Relation to Indenture; Definitions 1 SECTION 1.01. Relation to Indenture. 1 SECTION 1.02. Definitions. 1 SECTION 1.03. General References. 2 ARTICLE 2 Amendments to Original Indenture 2 SECTION 2.01. Definition of “Affiliate”. 2 SECTION 2.02. Legal Existence. 2 SECTION 2.03. Consolidation, Merger and Sale. 2 SECTION 2.04. Supplemental Indentures Without Consent of Holders. 2 SECTION 2.05. Non-Recourse to any General Partner; No Personal Liability of Officers, Directors, Employees, Partners, Etc. 3 ARTICLE 3 Miscellaneous 3 SECTION 3.01. Certain Trustee Matters. 3 SECTION 3.02. Continued Effect. 3 SECTION 3.03. Governing Law. 3 SECTION 3.04. Counterparts. 4 FIFTH SUPPLEMENTAL INDENTURE, dated as of October 15, 2007 (this “Fifth Supplemental Indenture”), among (i) SOUTHERN NATURAL GAS COMPANY, a Delaware corporation (the “Company”), (ii) WILMINGTON TRUST COMPANY, a Delaware banking corporation, as trustee under the Indenture referred to below except as otherwise provided below (in such capacity, the “Original Trustee”) (as successor-in-interest to JPMorgan Chase Bank, National Association, successor to Manufacturers Hanover Trust Company, pursuant to the Instrument of Resignation, Appointment and Acceptance, dated as of February 27, 2003 (the “2003 Resignation and Appointment”)), and (iii) THE BANK OF NEW YORK TRUST COMPANY, N.A., a national banking association, as trustee under the Indenture referred to below with respect to the series of Securities designated 5.90% Notes Due 2017 issued pursuant to the Third Supplemental Indenture (as defined below) (in such capacity, the “Series Trustee”). RECITALS OF THE COMPANY WHEREAS, the Company has issued Securities pursuant to the Indenture, dated as of June 1, 1987 (the “Original Indenture”), as amended and supplemented by (i) the First Supplemental Indenture, dated as of September 30, 1997 (the “First Supplemental Indenture”), (ii) the Second Supplemental Indenture, dated as of February 13, 2001 (the “Second Supplemental Indenture”), (iii) the 2003 Resignation and Appointment, (iv) the Third Supplemental Indenture, dated as of March 26, 2007 (the “Third Supplemental Indenture”) and (v) the Fourth Supplemental Indenture, dated as of May 4, 2007 (the “Fourth Supplemental Indenture”) (the Original Indenture, as so amended and supplemented by the First Supplemental Indenture, the Second Supplemental Indenture, the 2003 Resignation and Appointment, the Third Supplemental Indenture and the Fourth Supplemental Indenture, being referred to herein as the “Indenture”); and WHEREAS, Section 12.02 of the Original Indenture provides that, with the consent (evidenced as provided in Section 10.01 of the Original Indenture) of the Holders of not less than a majority in aggregate principal amount of the Outstanding Securities of each series affected by a supplemental indenture, the Company and the trustee under the Indenture may from time to time and at any time enter into an indenture or indentures supplemental to the Original Indenture for the purpose of adding any provisions to or changing in any manner or eliminating any of the provisions of the Original Indenture or of any supplemental indenture or modifying in any manner the rights of the Holders of the Securities of each such series; and WHEREAS, the Company has heretofore delivered or is delivering contemporaneously herewith to the Original Trustee and the Series Trustee (i) a copy of resolutions of the Board of Directors of the Company authorizing the execution of this Fifth Supplemental Indenture, (ii) evidence of the written consent of the Holders set forth in the immediately preceding paragraph, (iii) the Opinion of Counsel referred to in Section 12.06 of the Original Indenture and (iv) an Officers’
